DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 13, 16-18, 20-21, AND 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2015/0124934; hereinafter Gupta).

Regarding claim 1, Gupta discloses a fluid-cooled compact x-ray system (an X-ray source 1 O using microchannel cooling with fluids such as water; figures 1 and 4; paragraphs [0026, 0037)) comprising: a compact x -ray tube (an X-ray source 1 O; figure 1; paragraphs (0026)) comprising: a tube housing extending from a first end to a second end and defining a longitudinal axis (an X-ray source 10 is enclosed in a housing with a cathode 12, anode 18 and super structure 42 as well as lens 16; figures 1 and 4; paragraphs [0012, 0026, 0027]); an electron source housed in said housing at said housing first end and coaxial with said housing (an X-ray source 10 is enclosed in a housing with a cathode 12 (electron source), anode 18 and super structure 42 as well as lens 16, the x-ray source 10 extending from cathode 12 to anode 18 with the central axis of the acceleration cavity 14 for the electrodes 17 stretching between cathode 12 to anode 18; figures 1 and 4; paragraphs (0012, 0026, 0027]), said electron source configured 

Regarding claim 2, Gupta discloses wherein said channel housing comprises a first wall coupled to said tube housing second end and an opposing second wall (channels 41 are formed in the cooling structure 42, the structure at one end coupled to the anode, and the opposing wall to a unmarked section of the housing; figures 1, 2 and 4; paragraphs (0027, 0035)). 

Regarding claim 3, Gupta discloses wherein said coolant channel further comprises an x-ray window defined in said second wall opposite said anode (channels 41 are formed in the cooling structure 42, the structure at one end coupled to the anode, and the opposing wall to a unmarked section of the housing, the beam 19 being transmitted via the channel and housing; figures 1, 2 and 4; paragraphs (0027, 0035)), wherein said x-ray window is configured to transmit at least a portion of the high-energy x-ray beam therethrough (channels 41 are formed in the cooling structure 42, the structure at one end coupled to the anode, and the opposing wall to a unmarked section of the housing, the beam 19 being transmitted via the channel and housing; figures 1, 2 and 4; paragraphs (0027, 0035)).

Regarding claim 4, Gupta discloses wherein said coolant channel further comprises an aperture defined in said first wall and configured to shape the high-energy x-ray beam (channels 41 are formed in 

Regarding claim 5, Gupta discloses wherein said coolant comprises one of Helium and water (an X-ray source 10 using microchannel cooling with fluids such as water; figures 1 and 4; paragraphs (0026, 0035, 0037]). 

Regarding claim 7, Gupta discloses a fluid-cooled compact x-ray system (an X-ray source 10 using microchannel cooling with fluids such as water; figures 1 and 4; paragraphs (0026, 0037]) comprising: a coolant channel (x-ray source 10 includes anode 18 which has a cooling superstructure 42 enclosed by the housing in the anode 18, the cooling superstructure 42 including cooling channels 41 (coolant channel) with fluids such as water; figures 1 and 4; paragraphs (0026, 0027, 0034-0037]) comprising: a channel housing (x-ray source 10 includes anode 18 which has a cooling superstructure 42 enclosed by the housing in the anode 18, the cooling superstructure 42 (channel housing) including cooling channels 41 with fluids such as water; figures 1 and 4; paragraphs (0026, 0027, 0034-0037]); and a coolant configured to flow through said channel housing (x-ray source 10 includes anode 18 which has a cooling superstructure 42 enclosed by the housing in the anode 18, the cooling superstructure 42 including cooling channels 41 with fluids such as water flowing; figures 1 and 4; paragraphs [0026, 0027, 0034-0037]); and a plurality of compact x-ray tubes coupled in an array to said coolant channel (the x-ray source 10 comprises a set of cathode arrays 12 in an acceleration cavity 14 with the anodes 18 to cathode 12 forming an electron path (compact x-ray tubes) in an array, and the anode 18 has a cooling superstructure 42 enclosed by the housing in the anode 18; figures 1 and 4; paragraphs [0026, 0027, 0034-0038]), wherein each of said 

Regarding claim 8, Gupta discloses wherein said array is a single-planar array (a planar array of cathodes 12 may be in the form of individual addressable x-ray elements or xels 26; figures 1 and 4-5; paragraphs (0026, 0029, 0035,0036]). 

Regarding claim 9, Gupta discloses wherein said array is a multi-planar array (a planar array of cathodes 12 may be in the form of individual addressable x-ray elements or xels 26, the xels being in contact either with the array of anodes sites or a second array of poly-metallic layers 43, 44; figures 1 and 4-5; paragraphs [0026, 0029, 0035, 0036]).

Regarding claim 11, Gupta discloses a compact x-ray tube (an X-ray source 10; figure 1; paragraphs [0026]) comprising: a housing extending from a first end to a second end and defining a longitudinal axis (an X-ray source 1 O is enclosed in a housing with a cathode 12, anode 18 and super structure 42 as well as lens 16; figures 1 and 4; paragraphs [0012, 0026, 0027]); an electron source housed in said housing at said housing first end and coaxial with said housing (an X-ray source 10 is enclosed in a housing with a cathode 12 (electron source), anode 18 and super structure 42 as well as lens 16, the x-ray source 10 extending from cathode 12 to anode 18 with the central axis of the acceleration cavity 14 for the electrodes 17 stretching between cathode 12 to anode 18; figures 1 and 4; paragraphs [0012, 0026, 0027]), said electron source configured to generate an electron beam when supplied with electric power (a cathode 12 (electron source) is coupled to a high voltage power supply 22 to produce electrons; figures 1 and 4; paragraphs [0026-0029]); an anode at said housing second end and coaxial with said housing (an X-ray source 10 is enclosed in a housing with a cathode 12 (electron source), anode 18 and super structure 

Regarding claim 13, Gupta discloses wherein said electron focusing mechanism comprises one or more Einzel lenses (lens 16 is within the housing and can focus the electrons on to the anode 18 and may be an einzel lens; figures 1 and 4; paragraphs [0026-0028]). 

Regarding claim 16, Gupta discloses a controller communicatively coupled to said electron source and configured to control the electric power supplied to said electron source (the individual cathodes may be controlled via a controller to control the firings of the xels 26; figures 1; paragraphs (0026, 0038, 0040]), wherein the electric power supplied to said electron source is one of a constant current and a pulsed current (the individual cathodes may be controlled via a controller to control the firings of the xels 26 and 

Regarding claim 17, Gupta discloses wherein said housing defines a vacuum envelope (an X-ray source 10 is enclosed in a housing with a cathode 12, anode 18 and super structure 42 as well as lens 16 in a vacuum cavity 14; figures 1 and 4; paragraphs [0012, 0026, 0027]). 

Regarding claim 18, Gupta discloses wherein said anode further comprises a substrate on which said target material is deposited (anode 18 is a transmission type anode made of a multi-layer substrate 40 including a layer such as tungsten; figures 1 and 4; paragraphs [0017, 0026-0029, 0033-0035]). S

Regarding claim 20, Gupta discloses wherein said target material comprises Tungsten (anode 18 is a transmission type anode made of a multi-layer substrate 40 including a layer such as tungsten; figures 1 and 4; paragraphs [0017, 0026-0029, 0033-0035]). 

Regarding claim 21, Gupta discloses wherein said anode defines at least a portion of said housing second end (an X-ray source 10 is enclosed in a housing with a cathode 12 (electron source), anode 18 and super structure 42 as well as lens 16, the x-ray source 1O extending from cathode 12 to anode 18 with the central axis of the acceleration cavity 14 for the electrodes 17 stretching between cathode 12 to anode 18; figures 1 and 4; paragraphs [0012, 0026, 0027]). 

Regarding claim 23, Gupta discloses wherein the high-energy x-ray beam has an energy greater than 50 kV (the electrons 17 can each have about 10-100 keV, or thus 100 kV per the 100 KV voltage gradient; figure 1; paragraphs [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 1 and 7 above, and further in view of Lenz (US 6,619,841).

Regarding claim 6, Gupta discloses claim 1.
However, Gupta fails to disclose wherein said coolant channel further comprises a pump configured to pump said coolant through said channel housing. 
Lenz teaches wherein said coolant channel further comprises a pump configured to pump said coolant through said channel housing (an X-ray radiator 2 has an x-ray source 4 with a housing 2 will suitable cooling and fluid lines 5 connected to a pump 6 and heat exchanger 7; to form a closed cooling circuit; figure 1; column 2, line 66- column 3, line 10). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gupta with the teaching of Lenz, since one would have been motivated to make such a modification for increasing the short term load (Lenz: col. 1:30-35). 

Regarding claim 10, Lenz teaches wherein said coolant channel forms a closed loop (an X-ray radiator 2 has an x-ray source 4 with a housing 2 will suitable cooling and fluid lines 5 connected to a pump 6 and heat exchanger 7; to form a closed cooling circuit; figure 1; column 2, line 66- column 3, line 10). 

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 11 above, and further in view of Parmee et al. ("X-ray generation using carbon nanotubes"; hereinafter Parmee). 

Regarding claim 12, Gupta discloses claim 11.
However, Gupta fails to disclose wherein said housing has a diameter of up to 5 cm.
Parmee teaches wherein said housing has a diameter of up to 5 cm (an example housing of 3.5 cm in diameter while others may have mm scale; figure 9(d); page 20, paragraph 1- page 21, paragraph 2). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gupta with the teaching of Parmee, since one would have been motivated to make such a modification for a more compact system (Parmee: fig. 9d). 

Regarding claim 22, Parmee teaches wherein said electron source comprises one of a filament and a carbon nanotube (CNT) (a CNT field emission x-ray source; abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884